DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020 and 9/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and in further view of Bohn; Jerry W. US 4888638 A (hereafter Bohn).
Regarding claim 1, “a method comprising: identifying an upcoming content-modification opportunity on a channel; responsive to identifying the upcoming content-modification opportunity on the channel, (i) identifying a first content-presentation device based on the first content-presentation device being tuned to the channel and having a first characteristic, and (ii) identifying a second content-presentation device based on the second content-presentation device being tuned to the channel and having a second characteristic that is different from the first characteristic” Gordon teaches (Abstract – method and system for presenting additional content at media system; paragraph 0110 customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon teaches (para 0105 – customer premise device 108 sends a request indicating selection of a first television channel corresponds to tuning information from a customer premise device indicating a broadcast channel to which the customer premise device is tuned; para 0110 - customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also  para 0069 – customer premise device element 108 comprises a unique identifier information that is used to uniquely identify the customer premise device element 108 to the control device element 110 wherein element 110, 102, and 106 may be combined as one element such that Gordon teaches the customer premise device 108 provides information identifying the customer premise device to a control device comprising elements See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174.
Regarding “before or without receiving a request for supplemental content from the identified first content-presentation device, causing first supplemental content to be transmitted to the identified first content-presentation device, to facilitate the identified first content-presentation device performing a first content-modification operation related to the upcoming content-modification opportunity on the channel; and responsive to receiving a request for supplemental content from the identified second content-presentation device, causing second supplemental content to be transmitted to the identified second content-presentation device, to facilitate the identified second content-presentation device performing a second content-modification operation related to the upcoming content-modification opportunity on the channel” Gordon teaches para 161-166 – embodiments wherein a request to the Content Replacement System 110 for replacement media content includes the fingerprint but in cases wherein the Media System 108 has higher download bandwidth than upload bandwidth, the Media System 108 receives supplemental content prior to transmitting a request for replacement content; see also para 68-69 – media system 108 stores additional and replacement content in local storage; Gordon para 196 - In some embodiments, this information is the additional content (e.g., a channel recognition bar, a replacement advertisement, etc.); while in other embodiments, this information includes an identifier that identifies additional content already stored at the Media System 108 for display at the Media System 108. See also Gordon teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. 
Whereas Gordon clearly recognizes a known problem transmitting different content using different methods based on a receiving devices’ capabilities (para 82-85, 113), Gordon does not specify that the content stored on the media device 108 was received without receiving a request for supplemental content. Although, a person of ordinary skill in the art would reasonably infer that content substitution is determined by an upstream device based on the teachings of Gordon, and suggests replacement content is downloaded without a request because Gordon para 196 discloses that the information includes an identifier that identifies additional content already stored at the Media System 108 for display at the Media System 108 which suggests the content is preloaded to be ready for whenever the media device 108 needs to present the content.

Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon’s invention for identifying content replacement opportunities in real-time while a viewer watches a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices, which have been preloaded or delivered in real-time by further incorporating known elements of Bohn’s invention for determining which client media devices received preloaded replacement content using a dial-up connection in order to take into account situations where the network connection is asymmetrical between the users media devices and the facility providing replacement content and enable all the devices to present substitute/replacement content in real-time and avoid situations wherein a media device is not able to present the substitute/replacement content in time. 

Regarding claim 3, “wherein identifying the upcoming content-modification opportunity on the channel comprises: accessing in-band message data from content being transmitted by a content-distribution system on the channel; and using the accessed in-band message data to identify the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon para 0132-0135 further teaches the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.   
Regarding claim 4, “wherein having the first characteristic comprises being associated with a download speed that is less than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon wherein Gordon teaches distinguishing between dial-up and broadband wherein para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured (e.g., compressed at a different bit rate) for transmission across a communication network (e.g., 104-C) with different network characteristics (e.g., lower or higher bandwidth). As one example, Content A (version 1) 441-A1 is compressed at a low bit rate for transmission across network connections with a low bandwidth (e.g., dial-up internet), while Content A (version 2) is compressed at a high bit rate for transmission across network connections with a high bandwidth (e.g., broadband internet).
Regarding claim 5, “wherein having the second characteristic comprises being associated with a download speed that is greater than a predefined threshold” is further rejected on obviousness grounds 
Regarding claim 6, “wherein having the first characteristic comprises being associated with a content-transmission delay that is less than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-5 Gordon teaches taking communication delay into consideration 
Regarding claim 7, “wherein having the second characteristic comprises being associated with a content-transmission delay that is greater than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-6 wherein Gordon teaches taking communication delay and network latency into consideration (para 101, 153, 158, 197, 200, 205, 212, 243) and distinguishing 
   Regarding claim 8, “wherein having the first characteristic comprises being associated with a first predefined end-user demographic attribute” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-7 wherein Gordon teaches para 115 A request for replacement media content 
   Regarding claim 9, “wherein having the second characteristic comprises being associated with a second predefined end-user demographic attribute” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-8 wherein Gordon teaches para 115-116 - a request for replacement media content may also include parameters that enable the Content Replacement System 110 to select advertisements that target the viewer based on the viewer demographic, psychographic or behavioral information. These parameters enable the Content Replacement System 110 to select advertisements that best match the interests of the viewer based on the viewer's demographic information. A person of ordinary skill in the art would have reasonably inferred that viewers with different targeted demographics receive different replacement content as the replacement content is performed on a granular level. 
   Regarding claim 10, “wherein identifying the first content-presentation device based on the first content-presentation device being tuned to the channel and having the first characteristic comprises identifying a first set of content-presentation devices comprising multiple content-presentation devices” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-9 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art 
   Regarding claim 11, “wherein identifying the second content-presentation device based on the second content-presentation device being tuned to the channel and having the second characteristic comprises identifying a second set of content-presentation devices comprising multiple content-presentation devices” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-9 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. 
   Regarding claim 12, “further comprising transmitting to the identified first content-presentation device reference fingerprint data to further facilitate the identified first content-presentation device performing the first content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-11 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement 
   Regarding claim 13, “further comprising transmitting to the identified second content-presentation device reference fingerprint data to further facilitate the identified second content-presentation device performing the second content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-12 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. 
   Regarding claim 14 “further comprising: responsive to identifying the upcoming content-modification opportunity on the channel, (i) identifying a first group of multiple content-presentation devices, wherein the identifying is based on the content-presentation devices in the first group being tuned to the channel and having a first characteristic, and (ii) identifying a second group of multiple See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174. Gordon teaches para 161-166 – embodiments wherein a request to the Content Replacement System 110 for replacement media content includes the fingerprint but in cases wherein the Media System 108 has higher download bandwidth than upload bandwidth, the Media System 108 
Whereas Gordon clearly recognizes a known problem transmitting different content using different methods based on a receiving devices’ capabilities (para 82-85, 113), Gordon does not specify that the content stored on the media device 108 was received without receiving a request for supplemental content. Although, a person of ordinary skill in the art would reasonably infer that content substitution is determined by an upstream device based on the teachings of Gordon, and suggests replacement content is downloaded without a request because Gordon para 196 discloses that the information includes an identifier that identifies additional content already stored at the Media System 108 for display at the Media System 108 which suggests the content is preloaded to be ready for whenever the media device 108 needs to present the content.
The motivation to modify the teachings of Gordon are further provided by Bohn col.3:61-67 to col. 4:1-65 and col. 10:49-67 to col. 11:1-67 – preloading substitute advertisements when using a slow connection 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon’s invention for identifying content replacement opportunities in real-time while viewers in particular regions or similarly situated groups watch a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices as a group, which have been preloaded or delivered in real-time by further incorporating known elements of Bohn’s invention for determining which client media devices received preloaded replacement content using a dial-up connection as a group in order to take into account situations where the network connection is asymmetrical between the users media devices and the facility providing replacement content and enable all the devices to present substitute/replacement content in real-time and avoid situations wherein a media device is not able to present the substitute/replacement content in time. 

   Regarding the system claims 15-19 the claims are grouped and rejected with the method claims 1, 3-14 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-14 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 
   Regarding the non-transitory computer readable media claim 20, the claim is grouped and rejected with the method claims 1, 3-14 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-14 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

   Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and in further view of Bohn; Jerry W. US 4888638 A (hereafter Bohn) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan).
   Regarding claim 2, Whereas Gordon discloses using extracted data to identify content, Gordon and Bohn are silent with respect to “wherein identifying the upcoming content-modification opportunity on the channel comprises: accessing broadcast schedule data associated with the channel; and using the accessed broadcast schedule data to identify the upcoming content-modification opportunity on the channel.” In an analogous art, McMillan teaches (para 57 - used in combination with a schedule of media to match a media source and time to the schedule (which includes a mapping of media sources and times to media and/or media identifiers) to determine a corresponding media identifier.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon and Bohn for identifying content replacement opportunities in real-time while a viewer watches a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices, which have been preloaded or delivered in real-time by further incorporating known elements of McMillan’s invention for concurrently monitoring watermarks/signatures to identify media content identifiers to identify placement of commercials and non-program media to targeted content-presentation devices in combination with schedule of media in order to improve the accuracy of identified content. 

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421